Name: Commission Regulation (EEC) No 279/93 of 8 February 1993 altering the prices fixed in ecus in the sheepmeat and goatmeat sectors for the 1993 marketing year as a result of the monetary realignments of September and November 1992
 Type: Regulation
 Subject Matter: animal product;  prices;  monetary economics
 Date Published: nan

 No L 33/10 Official Journal of the European Communities 9 . 2. 93 COMMISSION REGULATION (EEC) No 279/93 of 8 February 1993 altering the prices fixed in ecus in the sheepmeat and goatmeat sectors for the 1993 marketing year as a result of the monetary realignments of September and November 1992 Whereas, for the 1993 marketing year, the basic price in the sheepmeat sector was fixed by Council Regulation (EEC) No 2063/92 (5) ; whereas the seasonal adjustment of the basic price was fixed by the same Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 9 (1 ) thereof, Having regard to Commission Regulation (EEC) No 3824/92 of 28 December 1992 amending the prices and amounts fixed in ecus as a result of the monetary realignments of September and November 1992 (2), and in particular Article 2 thereof, Whereas Article 1 of Commission Regulation (EEC) No 3820/92 of 28 December 1992 on transitional measures for the application of the agrimonetary arrange ­ ments laid down in Council Regulation (EEC) No 3813/92 (3) establishes a correspondence between the provisions of the agrimonetary system applicable with effect from 1 January 1993 and those previously appli ­ cable ; Whereas Regulation (EEC) No 3824/92 determines the prices and amounts in the sheepmeat and goatmeat sector in respect of which is applied the coefficient of 1,010561 , fixed by Commission Regulation (EEC) No 3387/92 (4) from 4 January 1993 in the context of the automatic dismantling of negative monetary gaps ; whereas Article 2 of Regulation (EEC) No 3824/92 lays down that the prices and amounts resulting accordingly for each sector concerned shall be specified and the value of such reduced prices fixed ; Article 1 1 . The basic price fixed in ecus by the Council for the 1993 marketing year in the sheepmeat sector, and reduced in accordance with Article 1 of Regulation (EEC) No 3824/92 shall be ECU 418,53 per 100 kilograms carcase weight. 2. The seasonally adjusted basic price fixed in ecus by the Council for the 1993 marketing year in the sheep ­ meat sector, and reduced in accordance with Article 1 of Regulation (EEC) No 3824/92, shall be as set out in Annex I. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 4 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 February 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 387, 31 . 12. 1992, p. 1 . 0 OJ No L 387, 31 . 12. 1992, p. 29 . (3) OJ No L 387, 31 . 12. 1992, p. 22. O OJ No L 344, 26. 11 . 1992, p. 27. 0 OJ No L 215, 30. 7. 1992, p . 45. 9. 2. 93 Official Journal of the European Communities No L 33/11 ANNEX 1993 marketing year (ECU/100 kg carcase weight) Week beginning Week Basic price 4 January 1993 1 427,65 11 January 1993 2 430,57 18 January 1993 3 433,97 25 January 1993 4 436,39 1 February 1993 5 438,82 8 February 1993 6 441,24 15 February 1993 7 443,66 22 February 1993 8 446,09 1 March 1993 9 448,03 8 March 1993 10 449,97 15 March 1993 11 450,94 22 March 1993 12 450,94 29 March 1993 13 449,97 5 April 1993 14 448,61 12 April 1993 15 446,77 19 April 1993 16 444,15 26 April 1993 17 442,21 3 May 1993 18 439,30 10 May 1993 19 436,39 17 May 1993 20 432,51 24 May 1993 21 427,66 31 May 1993 22 422,81 7 June 1993 23 417,00 14 June 1993 24 412,15 21 June 1993 25 408,27 28 June 1993 26 404,39 5 July 1993 27 401,48 12 July 1993 28 399,54 19 July 1993 29 398,57 26 July 1993 30 398,09 2 August 1993 31 397,57 9 August 1993 32 397,57 16 August 1993 33 397,57 23 August 1993 34 397,57 30 August 1993 35 397,57 6 September 1993 36 397,57 13 September 1993 37 397,57 20 September 1993 38 397,57 27 September 1993 39 397,60 4 October 1993 40 397,70 11 October 1993 41 397,79 18 October 1993 42 397,89 25 October 1993 43 397,99 1 November 1993 44 398,57 8 November 1993 45 399,35 15 November 1993 46 400,22 22 November 1993 47 401,19 29 November 1993 48 403,61 6 December 1993 49 407,49 13 December 1993 50 412,34 20 December 1993 51 418,36 27 December 1993 52 424,72